Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
This office action is responsive to the Request for Continued Examination filed 30 June 2021, whereby the Amendment and Remarks filed 4 June 2021 were entered. Claims 7 and 8 were canceled, and the limitations therein incorporated into the base independent claim 1. Subsequently, claims 1, 2, and 4-6 are pending and presently under consideration in this application.

Response to Amendment
Applicants have amended the liquid crystal polyester composition of the base independent claim 1 to now include talc, wherein 
    PNG
    media_image1.png
    90
    873
    media_image1.png
    Greyscale
and argue that said amendment further distinguishes the claimed liquid crystal polyester composition from that of the prior art of record, i.e., Inoue et al. (Japanese Patent No.  JP3-243648).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (Japanese Patent No.  JP3-243648) in view of Murouchi et al. (U.S. Patent No. 8,142,683). 
Inoue et al. discloses a liquid crystal polyester composition comprising a combination of a liquid crystal polyester and a glass fiber, characterized in that the liquid crystal polyester comprises a repeating unit represented by 
    PNG
    media_image2.png
    84
    520
    media_image2.png
    Greyscale
which is within the scope of the repeating unit of the present formulae (1), a repeating unit represented by
    PNG
    media_image3.png
    52
    514
    media_image3.png
    Greyscale
which is within the scope of the repeating unit of the present formulae (2), and repeating units represented by 
    PNG
    media_image4.png
    91
    507
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    45
    510
    media_image5.png
    Greyscale
which are within the scope of the repeating unit of the present formulae (3), and the glass fiber comprises a combination of a glass fiber having an average fiber diameter of 3 to 10m, just 1m from the minimum 11m now required, with a glass fiber having an average fiber diameter of 10 to 20m, overlapping with the present “at least 15m but not more than 25m”. The amount of the glass fibers is preferably 10 to 100 parts by weight of the liquid crystal polyester (page 5/9), overlapping with the present “at least 10 parts by mass but not more than 70 parts by mass per 100 parts by mass of the liquid crystal polyester”. Inoue et al. teaches the further incorporation of fillers other than glass fibers, including talc, but does not expressly disclose the amount as is now claimed, i.e., 
    PNG
    media_image6.png
    74
    853
    media_image6.png
    Greyscale

Murouchi et al. (abstract and claims) is relied upon for its teaching of a liquid crystal polyester composition comprising a combination of a liquid crystal polyester, glass fiber, and talc in the claimed amount. 
The polyester comprising repeating units as presently claimed, as well as their corresponding use thereof in a liquid crystal composition, is well known in the liquid crystal art, as evidence in part by the teachings of Inoue et al. Likewise, the use of a glass fiber characterized by comprising a combination of glass fibers of two different average fiber diameters, and in a parts by mass amount as presently claimed, is also well known in the liquid crystal art, as evidenced in part by the teachings of Inoue et al. 
	Although Inoue et al. does not expressly illustrate the liquid crystal composition characterized by the claimed combination of the aforementioned features, they are each .

Response to Arguments
Applicant's arguments filed 4 June 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are moot because the new ground of rejection relies on a reference, i.e., Murouchi et al. (‘683), not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants concede that Inoue et al. teaches the use of talc, but argue that Inoue et al. fails to disclose the amount as is no claimed in the penultimate/ultimate lines of amended claim 1, and that Inoue et al. fails to “recognize that importance of such a Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Contrary to applicants’ arguments filed 4 June 2021, the examples herein the specification as originally filed (for convenience, reproduced below) are insufficient to overcome the rejection of claims under 35 U.S.C. 103, in part as they are not germane to the obviousness issues at hand. For instance, Comparative Example 1, which contains talc, but does not have a combination of glass fibers as presently claimed, i.e., 
    PNG
    media_image7.png
    107
    865
    media_image7.png
    Greyscale
 has a “Flexural strength” which is identical to that of inventive Examples 1 and 2
    PNG
    media_image8.png
    322
    587
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    131
    587
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    354
    448
    media_image10.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722